Title: Thomas Jefferson to Henry Jackson, 8 February 1816
From: Jefferson, Thomas
To: Jackson, Henry


          
            Monticello Feb. 8. 16.
          
          I am really ashamed, Sir, to repeat at such short intervals the liberties I take with your cover. but I recieved last night a letter from mr Ticknor from Gottingen, two days after mr Terril had left us, and my anxiety that an answer should overtake him induces me to attempt it.
          mr Ticknor writes me he will be in Paris in the spring as early as the roads will permit, by which time I am in hopes this letter may be there also. I ask of your goodness to retain it for him, and repeat the assurance of my great obligns & respect.
          Th: Jefferson
        